Appeal from decision and award of the Workmen’s Compensation Board. Claimant was a laundry worker who “ for years ” worked one day a week, on Friday. She received $8 for the day and twenty cents carfare. She was totally disabled in an accident. Her rate of compensation has been fixed by the board in pursuance of subdivision 3 of section 14 of the Workmen’s Compensation Law, at $21.03 a week. The compensation thus fixed was almost three times her earnings. For the reasons stated in Matter of Derion v. Gilford Mfg. Go. (282 App. Div. 788), decided concurrently herewith, the decision and award of the Workmen’s Compensation Board are reversed, and the claim remitted to the board for further proceedings, with costs to appellants. Foster, P. J., Bergan, Coon and Imrie, JJ., concur.